Citation Nr: 0005548	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-09 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for osteochondritis 
dissecans of the left ankle with a tibial spur, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 until March 
1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of March 1998 from the Louisville, Kentucky Regional 
Office (RO) which denied an increased rating for the service-
connected left ankle disability.

This case was remanded by a decision of the Board dated in 
February 1999 and is once again before the signatory Member 
for appropriate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtain by the 
RO. 

2.  Osteochondritis dissecans of the left ankle with a tibial 
spur is manifested by dorsiflexion from zero to 20 degrees, 
and plantar flexion from zero to 30 degrees with complaints 
of pain, but without evidence of swelling, deformity, 
instability, any acute inflammatory process or crepitus or 
increased warmth. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
osteochondritis dissecans of the left ankle with a tibial 
spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (1999); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for osteochondritis dissecans of the left 
ankle was granted by rating action dated in July 1972, and a 
10 percent disability evaluation was assigned.  The service-
connected disability was expanded to include a tibial spur by 
rating decision of May 1977, when the 10 percent evaluation 
was increased to 20 percent.  The appellant most recently 
submitted a reopened claim for an increased rating in this 
regard in November 1997.

The veteran asserts that the symptoms associated with his 
service-connected left ankle disorder have increased in 
severity and are more severely disabling than reflected by 
the currently assigned disability evaluation.  He contends 
that the left ankle is always painful, swells upon use and 
has resulted in substantial functional loss of the left lower 
extremity.

The Board finds that the veteran's claim for an increased 
rating for the service-connected left ankle disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected disability and 
evidence is of record that he claims shows exacerbation of 
the disorder.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The Board finds that all relevant facts have 
been properly developed and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based,
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2.  However, where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, as in the instant case, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations applies to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower evaluation 
will be assigned. 38 C.F.R. § 4.7 (1999).

Osteochondritis dissecans with a tibial spur may be rated by 
analogy to degenerative arthritis.  38 C.F.R. § 4.20.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  Such 10 percent evaluation 
is combined, not added, under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  For the purpose of rating disability from 
arthritis, the ankle is considered a major joint.  38 C.F.R. 
§ 4.45 (1999).

Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a. Diagnostic Code 
5271.  Ankylosis of either ankle warrants a 20 percent 
evaluation if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees.  A 30 percent evaluation 
requires that the ankle be fixed in plantar flexion at an 
angle between 30 degrees and 40 degrees or in dorsiflexion at 
an angle between 0 and 10 degrees.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (1999).


In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the United States Court of Veterans Appeals (Court) 
has held that, due consideration must be given to the extent 
of functional loss due to pain "on use or during flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

If a musculoskeletal disability may be rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, both diagnostic codes must be considered.  The 
medical nature of the specific disability to be rated under a 
particular diagnostic code determines whether the diagnostic 
code is predicated on loss of range of motion.  VAOPGCPREC 9-
98; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59  (1999).

The Court has held that a veteran can be rated separately for 
different manifestations of the same injury, where "none of 
the symptomatology for any one of [the] conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions," and that such combined ratings do not 
constitute "pyramiding" prohibited by 38 C.F.R. § 4.14 
(1999).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The appellant was afforded a VA examination in February 1998 
and stated that his major problem was daily and continuous 
radiating pain which was most prominent when ascending or 
descending a hill.  It was reported that he was unable to 
walk greater than one half mile without a substantial 
increase in pain symptomatology, and that he was unable to 
climb ladders or more than twelve steps.  He said that there 
were flare-ups of pain due to daily activities and that the 
only relief he obtained was by rest and relaxation.  The 
veteran described pain on a scale from zero to 10 as 5-6.  He 
said that pain was associated with swelling, redness, a 
sensation of instability, fatigability and lack of endurance.  
The veteran indicated that he experienced a popping sensation 
in the ankle.   

The appellant stated that he had not had surgery on the left 
ankle and reported no history consistent with inflammatory 
arthritis.  He related that he was employed as a electrical 
contractor, but was unable to claim ladders or perform duties 
such as climbing in rafters or walking on rough terrain 
because of pain.  He said that he wore an elevated heel, 
usually in the form of a cowboy boot, because wearing a flat 
heel substantially increased his pain.  

Upon physical examination, the veteran was observed to have 
very mild swelling of the ankle.  It was reported that his 
gait pattern seemed to be within normal limits although he 
did appear to have a slight limp on the left side.  It was 
noted that there was some deformity resulting in a loss of 30 
degrees of dorsiflexion with dorsiflexion of 20 degrees, 
actively.  Passive dorsiflexion was zero degrees and plantar 
flexion was 40 degrees, actively and passively.  There 
appeared to be no instability on inversion or eversion of the 
ankle and a negative drawer sign was obtained.  It was 
reported that radiological studies revealed changes 
consistent with very early mild osteoarthritis believed to be 
secondary to old trauma.  Examination of the foot disclosed 
some minimal post-traumatic cystic changes in the great toe, 
as well as a tiny spur of the anterior and posterior tibial 
articular margins at the ankle consistent with early 
arthritic changes.  It was observed that there appeared to be 
three small well-defined osseous densities in the vicinity of 
the tip of the medial malleolus which the examiner felt could 
be accessory ossicles, but more likely represented old 
avulsion in view of the patient's history.  An impression of 
early osteoarthritis of the ankle secondary to trauma was 
rendered.  The examiner commented that it appeared that the 
old service-connected injury contributed to significant 
functional loss of motion of the ankle, and seemed to have a 
significant effect on the veteran's daily activities and 
ability to function in a job setting.  

Pursuant to Board remand of February 1999, the appellant's 
right ankle was most recently evaluated for VA compensation 
and pension purposes in July 1999.  The veteran stated at 
that time that his left ankle was giving him major problems, 
particularly since he could not work as an electrical 
contractor anymore.  He said that he had worked as a truck 
driver for the past year, and that as long as he was sitting, 
he had no problems with the ankle.  He stated, however, that 
walking and standing precipitated pain in the ankle, and that 
he took Motrin and elevated that leg to relieve his symptoms.  
The veteran denied subluxation or dislocation of the ankle.  
He indicated that he did not use crutches, braces, or canes, 
but did say that he still had to rely on elevated shoes to 
help alleviate pain.  The appellant related that he always 
had swelling and numbness in the ankle which never went away.  

Upon examination, it was observed that the veteran walked 
from the waiting room to the examination room - a distance of 
about 50 yards - without any apparent limping or discomfort.  
The examiner stated that no swelling or deformity of the 
ankle was appreciated.  There was no evidence of any acute 
inflammatory process and no crepitus or increased warmth of 
the ankle was noted upon palpation.  It was reported that the 
appellant was able to complete passive range of motion in 
both ankles according to the Joint Examination guidelines.  
It was noted, however, that he expressed some discomfort when 
dorsiflexion was attempted to the maximum. Upon active range 
of motion, dorsiflexion could be achieved from zero to 20 
degrees, and plantar flexion was from zero to 30 degrees.  
There was no apparent valgus or varus angulation.  It was 
reported the veteran indicated that he had diminished 
sensation in the left ankle, but peripheral pulses were equal 
and symmetric in both the dorsalis pedis and anterior tibial 
aspects.  It was noted that examination of both feet was 
within normal limits, and that no erythema, rashes, swelling 
or callous formation of the feet was observed.  It was 
reported that X-rays of the left ankle showed no evidence of 
fracture and that the bony structure was normal.  
Radiological study of the left foot was within normal limits. 

The veteran presented testimony at a personal hearing on 
appeal in November 1998 before the undersigned Member of the 
Board sitting at Louisville, Kentucky to the effect that his 
ankle was deformed and that he had increased pain and 
swelling especially when he used the leg more, and upon 
weightbearing.  He said that he had increased warmth of the 
left ankle as well as a popping and grinding sensation.  It 
was reported that walking aggravated the condition and that 
he could no longer perform his job as an electrical 
contractor. 

Analysis

A careful review of the evidence reveals that although the 
veteran asserts that the symptoms associated with his 
service-connected left ankle disability are more severely 
disabling than reflected by the currently assigned disability 
evaluation, the preponderance of the clinical evidence of 
record does not support this assessment.  On most recent VA 
examination in July 1999, he was noted to lack 15 degrees of 
full plantar flexion of the left ankle, but was shown to be 
able to fully achieve normal dorsiflexion according to normal 
clinical standards as set forth in 38 C.F.R. § 4.71, Plate II 
(1999).  

In considering additional functional impairment which may be 
attributed to pain and weakness, the Board acknowledges that 
the veteran complains of flare-ups of left ankle pain, 
including on use, and the VA examiner indicated in February 
1998 that the veteran's symptoms appeared to have had a 
significant effect on his daily activities and ability to 
function in a job setting.  The record, indicates, however, 
that the appellant himself admits that he is probably able to 
walk half a mile, and it is clear that he requires no 
assistive devices.  There is no evidence of significant 
painful motion on routine walking.  No edema, effusion, 
redness, heat, abnormal movement, guarding, or subluxation 
was observed on examination.  The Board also gives credence 
to the appellant's assertions that he experiences 
instability, swelling and numbness in the left ankle.  
However, the examiner elicited no such symptoms on most 
recent evaluation, and the veteran has not presented any 
clinical evidence to the contrary.  Consequently, such 
factors as weakness, fatigability, or instability are not 
indicated in the record to an extent so as to demonstrate 
disability that would support the assignment of a higher 
rating.  The Board thus finds that there is no clinical 
information of record, overall, to substantiate a degree of 
severity that rises to the level of an evaluation in excess 
of 20 percent.  It is thus found that the preponderance of 
the evidence, even when additional functional impairment is 
considered due to complaints of pain, fatigue and weakness, 
does not warrant a 

rating in excess of 20 percent, nor demonstrates a basis for 
a rating under a separate additional diagnostic code.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 see 
also VAGCOPPREC 9-98 (Aug. 14, 1998).  Therefore, a 
disability evaluation in excess of 20 percent is denied.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claim 
referred to above.  See generally Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds that those 
sections do not provide a basis upon which to assign a higher 
disability evaluation as to this matter.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.




ORDER

An increased rating for osteochondritis dissecans of the left 
ankle with a tibial spur is denied.  




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

